—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered on or about April 22, 1998, denying defendant’s motion to dismiss the complaint pursuant to CPLR 3211, unanimously affirmed, without costs.
Defendant’s motion to dismiss by reason of alleged defects in plaintiff’s notice of claim was properly denied. The imprecisions in the notice of claim cited by defendant could not, under the highly transitory circumstances of this case, have prejudiced defendant’s ability to conduct an investigation of the subject incident (see, Reyes v New York City Hous. Auth., 221 AD2d 240). Concur — Sullivan, J. P., Lerner, Rubin and Tom, JJ.